DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/31/2020 and 11/24/2020 are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Jacobs on 05/18/2022.
The application has been amended as follows: 

Claim 17. (Currently Amended) A non-transitory computer readable storage medium, storing computer programs thereon, the computer programs executed by a processor to implement steps of a method for knowledge extraction based on TextCNN, the method comprising: S10, collecting a first training data, and constructing a character vector dictionary and a word vector dictionary; S20, constructing a first convolutional neural network, and training the first convolutional neural network based on a first optimization algorithm, wherein the first convolutional neural network comprises a first embedding layer, a first multilayer convolution, and a first softmax function, wherein the first embedding layer, the first multilayer convolution, and the first softmax function are connected in turn; S21, collecting a second training data, wherein the second training data is pre-labeled data, comprising a named entity position label and a named entity relationship label, and inputting the second training data into the first embedding layer after the second training data is divided into multiple characters and special symbols are removed; S22, performing character vector matching on the second training data with character-level, based on the character vector dictionary, in the first embedding layer, to convert the second training data into a matrix form; S23, wherein the first multilayer convolution performs a convolution operation on a matrix output from the first embedding layer, the first multilayer convolution comprises one group of first-type one-dimensional convolution layer located at a front portion, and at least one group of second-type one-dimensional convolution layers located at a rear portion, the first-type one-dimensional convolution layers comprise one-dimensional convolution kernels with different number of lengths and the same number of channels, the second-type one-dimensional convolution layers comprise one-dimensional convolution kernels with the same number of lengths and the same number of channels, data of each convolution layer comes from an output of previous convolution layer, and number of matrix rows is maintained during the convolution operation; S24, outputting the first multi-layer convolution via the first softmax function to determine prediction probabilities of BEMO tagging with a plurality of subdivision categories of each character; S25, training the first convolutional neural network, calculating a first cross-entropy of a loss function according to the prediction probability of BEMO tagging and a true BEMO label of the second training data, and minimizing the loss function through the first optimization algorithm to train the first convolutional neural network; S30, constructing a second convolutional neural network, and training the second convolutional neural network based on a second optimization algorithm, wherein the second convolutional neural network comprises a second embedding layer, a second multilayer convolution, a pooling layer, two fully-connected layers and a second softmax function, wherein the second embedding layer, the second multilayer convolution, the pooling layer, two fully-connected layers and the second softmax function are connected in turn; S31, segmenting the second training data into words; S311, performing preliminary word segmentation on the second training data using a jieba library, and correcting the preliminary word segmentation based on a prediction word segmentation of the first convolutional neural network, if the preliminary word segmentation is different from the predicted word segmentation of the first convolutional neural network, taking the predicted word segmentation of the first convolutional neural network as standard; S312, inputting the second training data into the second embedding layer after special symbols and non-Chinese characters in the preliminary word segmentation are removed; S32, performing word vector matching on the second training data after segmenting, based on the word vector dictionary, in the second embedding layer, to convert the second training data into the matrix form; S33, wherein the second multilayer convolution performs the convolution operation on the matrix output from the second embedding layer, the second multilayer convolution comprises one group of first-type one-dimensional convolution layer located at a front portion, and at least one group of second-type one-dimensional convolution layers located at a rear portion, the first-type one-dimensional convolution layer comprises one-dimensional convolution kernels with different number of lengths and the same number of channels, the second-type one-dimensional convolution layers comprise one-dimensional convolution kernels with the same number of lengths and the same number of channels, data of each convolution layer comes from an output of previous convolution layer, and number of matrix rows is maintained during the convolution operation; S34, inputting an output of the second multilayer convolution into the pooling layer for compression; S35, inputting an output of the pooling layer into two fully-connected layers to perform information fusion of each channel; S36, inputting an output of the fully-connected layers into the second softmax function to determine corresponding prediction probabilities of multiple entity relationship labels; S37, training the second convolutional neural network, calculating a second cross-entropy of the loss function according to predicted probability of a relationship label output by the second convolutional neural network and a true relationship label of the second training data, and minimizing the loss function through the second optimization algorithm to train the second convolutional neural network; S40, inputting to-be-predicted data into the first convolutional neural network after training and the second convolutional neural network after training, extracting a knowledge graph triple of the to-be-predicted data according to an entity tagging prediction output by the first convolutional neural network after training and an entity relationship prediction output by the second convolutional neural network after training, wherein a class corresponding to the maximum probability value in the prediction probability of BEMO tagging is selected as the entity tagging prediction output by the first convolutional neural network, a class corresponding to a prediction probability value which is greater than 0.5 is selected as the entity relationship prediction output by the second convolutional neural network, in order to extract the knowledge graph triplet of the to-be-predicted data.

	Claim 18. (Currently Amended) The non-transitory computer readable storage medium as in Claim 17, wherein S10 comprises: S11, inputting the first training data collected into a Word2Vec algorithm for training to obtain character vectors and construct the character vector dictionary, after the first training data collected is divided into character and special symbols are removed and non-Chinese characters are removed; S2, at the same time, inputting the first training data collected into a Word2Vec algorithm for training to obtain word vectors and construct the word vector dictionary, after the first training data collected is segmented into words and special symbols are removed and non-Chinese characters are removed.

	Claim 19. (Currently Amended) The non-transitory computer readable storage medium as in Claim 17, wherein the first convolutional neural network and the second convolutional neural network are constructed based on a tensorflow library in Python.

	Claim 20. (Currently Amended) The non-transitory computer readable storage medium as in Claim 17, wherein the first multilayer convolution comprises 5 convolution layers, wherein the first-type one-dimensional convolution layer comprises one-dimensional convolution kernels corresponding to three types of length, the one-dimensional convolution kernels of each length corresponds to 128 channels, four groups of the second-type one-dimensional convolution layers comprise one-dimensional convolution kernels of a length of 3, and number of channels of the one-dimensional convolution kernels corresponding to the four groups of the second-type one-dimensional convolution layers is 384; and/or, the second multilayer convolution comprises 3 convolution layers, wherein the first-type one-dimensional convolution layer comprises one-dimensional convolution kernels corresponding to three types of length, the one-dimensional convolution kernels of each length corresponds to 128 channels, two groups of the second-type one-dimensional convolution layers comprise one-dimensional convolution kernels of a length of 3, and number of channels of the one-dimensional convolution kernels corresponding to the two groups of the second-type one-dimensional convolution layers is 384.

Allowable Subject Matter
Claims 1-7 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art made of record fails to teach a method for knowledge extraction based on TextCNN, comprising: S10, collecting first training data, and constructing a character vector dictionary and a word vector dictionary; S20, constructing a first convolutional neural network, and training the first convolutional neural network based on a first optimization algorithm, wherein the first convolutional neural network comprises a first embedding layer, a first multilayer convolution, and a first softmax function, wherein the first embedding layer, the first multilayer convolution, and the first softmax function are connected in turn; S21, collecting second training data, wherein the second training data is pre-labeled data, comprising a named entity position label and a named entity relationship label, and inputting the second training data into the first embedding layer after the second training data is divided into multiple characters and special symbols are removed; S22, performing character vector matching on the second training data with character-level, based on the character vector dictionary, in the first embedding layer, to convert the second training data into a matrix form; S23, wherein, the first multilayer convolution performs a convolution operation on a matrix output from the first embedding layer, the first multilayer convolution comprises one group of first-type one-dimensional convolution layer located at a front portion, and at least one group of second-type one-dimensional convolution layers located at a rear portion, the first-type one-dimensional convolution layers comprise one-dimensional convolution kernels with different number of lengths and the same number of channels, the second-type one-dimensional convolution layers comprise one-dimensional convolution kernels with the same number of lengths and the same number of channels, data of each convolution layer comes from an output of previous convolution layer, and number of matrix rows is maintained during the convolution operation; S24, outputting the first multi-layer convolution via the first softmax function to determine prediction probabilities of BEMO tagging with a plurality of subdivision categories of each character; S25, training the first convolutional neural network, calculating a cross-entropy of a loss function according to the prediction probability of BEMO tagging and a true BEMO label of the second training data, and minimizing the loss function through the first optimization algorithm to train the first convolutional neural network; S30, constructing a second convolutional neural network, and training the second convolutional neural network based on a second optimization algorithm, wherein the second convolutional neural network comprises a second embedding layer, a second multilayer convolution, a pooling layer, two fully-connected layers and a second softmax function, wherein the second embedding layer, the second multilayer convolution, the pooling layer, two fully-connected layers and the second softmax function are connected in turn; S31, segmenting the second training data into words; S311, performing a preliminary word segmentation on the second training data using a jieba library, and correcting the preliminary word segmentation based on a prediction word segmentation of the first convolutional neural network, if the preliminary word segmentation is different from the predicted word segmentation of the first convolutional neural network, taking the predicted word segmentation of the first convolutional neural network as standard; S312, inputting the second training data into the second embedding layer after special symbols and non-Chinese characters in the preliminary word segmentation are removed; S32, performing word vector matching on the second training data after segmenting, based on the word vector dictionary, in the second embedding layer, to convert the second training data into the matrix form; S33, wherein, the second multilayer convolution performs the convolution operation on the matrix output from the second embedding layer, the second multilayer convolution comprises one group of first-type one-dimensional convolution layer located at a front portion, and at least one group of second-type one-dimensional convolution layers located at a rear portion, the first-type one-dimensional convolution layer comprises one-dimensional convolution kernels with different number of lengths and the same number of channels, the second-type one-dimensional convolution layers comprise one-dimensional convolution kernels with the same number of lengths and the same number of channels, data of each convolution layer comes from an output of previous convolution layer, and number of matrix rows is maintained during the convolution operation; S34, inputting an output of the second multilayer convolution into the pooling layer for compression; S35, inputting an output of the pooling layer into two fully-connected layers to perform information fusion of each channel; S36, inputting an output of the fully-connected layers into the second softmax function to determine corresponding prediction probabilities of multiple entity relationship labels; S37, training the second convolutional neural network, calculating a second cross-entropy of the loss function according to predicted probability of a relationship label output by the second convolutional neural network and a true relationship label of the second training data, and minimizing the loss function through the second optimization algorithm to train the second convolutional neural network; S40, inputting to-be-predicted data into the first convolutional neural network after training and the second convolutional neural network after training, extracting a knowledge graph triple of the to-be-predicted data according to an entity tagging prediction output by the first convolutional neural network after training and an entity relationship prediction output by the second convolutional neural network after training, wherein a class corresponding to the maximum probability value in the prediction probabilities of BEMO tagging is selected as the entity tagging prediction output by the first convolutional neural network, a class corresponding to a prediction probability value which is greater than 0.5 is selected as the entity relationship prediction output by the second convolutional neural network, in order to extract the knowledge graph triplet of the to-be-predicted data.

Korpusik et al, U.S. Publication No. 2018/0268023 teaches a method for knowledge extraction based on TextCNN (see Korpusik Abstract), comprising: 

S10, collecting first training data, and constructing a character vector dictionary and a word vector dictionary (see Figure 2, natural language text strings 210 with output tokens 228 and relational database 280 with database vector 231 and paragraph [0024]); 
S20, constructing a first convolutional neural network (see Figure 2, First CNN 225), and training the first convolutional neural network based on a first optimization algorithm (see paragraph [0027]), wherein the first convolutional neural network comprises a first embedding layer, a first multilayer convolution, and a first softmax function, wherein the first embedding layer, the first multilayer convolution, and the first softmax function are connected in turn (see paragraph [0023]); 

S25, training the first convolutional neural network, calculating a cross-entropy of a loss function according to the prediction probability of tagging and a true label of second training data, and minimizing the loss function through the first optimization algorithm to train the first convolutional neural network (see paragraph [0023]); 

S30, constructing a second convolutional neural network (see Figure 2, second CNN 235), and training the second convolutional neural network based on a second optimization algorithm (see paragraph [0027]), 

S31, segmenting the second training data into words (see Figure 2, tagged tokens 228 and paragraph [0018]); 

S32, performing word vector matching on the second training data after segmenting, based on the word vector dictionary, in the second embedding layer, to convert the second training data into the matrix form (see Figure 2, vectors 231 and 232 and paragraph [0024]); 
S37, training the second convolutional neural network (see paragraph [0023]) 

S40, inputting to-be-predicted data into the first convolutional neural network after training and the second convolutional neural network after training (see Abstract).

However, Korpusik does not teach the features highlighted above.

Independent claims 12 and 17 recite similar allowable features and are therefore allowed under the same rationale.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/Examiner, Art Unit 2637